 Case 5:21-cv-11256-JEL-APP ECF No. 3, PageID.40 Filed 06/15/21 Page 1 of 4




               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION

Harvey Preston,

                        Petitioner,    Case No. 21-11256

v.                                     Judith E. Levy
                                       United States District Judge
Les Parish,

                      Respondent.

________________________________/

ORDER TRANSFERRING SUCCESSIVE HABEAS PETITION TO
 THE UNITED STATES COURT OF APPEALS FOR THE SIXTH
                     CIRCUIT

      Before the Court is Michigan inmate Harvey Preston’s fourth

petition for a writ of habeas corpus under 28 U.S.C. §2254 challenging

his state-court convictions. Petitioner requires authorization from the

court of appeals before filing a successive habeas petition. See 28 U.S.C.

§ 2244(b)(3). The case will therefore be transferred to the Sixth Circuit.

See In re Sims, 111 F.3d 45, 47 (6th Cir. 1997).

 I.   BACKGROUND

      Petitioner is serving a lengthy prison sentence as a result of his

2010 Oakland Circuit Court convictions for carjacking, first-degree home
 Case 5:21-cv-11256-JEL-APP ECF No. 3, PageID.41 Filed 06/15/21 Page 2 of 4




invasion, unarmed robbery, and second-degree criminal sexual conduct.

The convictions were affirmed on appeal. See People v. Preston, No.

298796, 2012 WL 5853223 (Mich. Ct. App. Oct. 30, 2012), leave denied,

829 N.W.2d 225 (Mich. 2013).

     Petitioner has three prior federal habeas cases challenging his

convictions. His first petition was denied on the merits. See Preston v.

Gidley, No. 14-10606, 2017 WL 4572336 (E.D. Mich. Oct. 12, 2017),

certificate of appealability denied, Preston v. Smith, No. 17-2389, 2018

WL 2222599 (6th Cir. Apr. 25, 2018), cert. den., 139 S. Ct. 431 (2018). A

motion for reconsideration raising new substantive claims was

transferred to the Sixth Circuit as a successive habeas petition. See

Preston v. Gidley, No. 14-10606, ECF No. 49 (E.D. Mich. July 24, 2018).

The Sixth Circuit denied authorization to a file a successive habeas

petition. See In re Preston, No. 18-1847 (6th Cir. Nov. 26, 2018).

     Petitioner filed a second federal habeas petition with this Court on

May 26, 2020. The case was transferred to the Sixth Circuit. See Preston

v. Parish, No. 20-11670, 2020 U.S. Dist. LEXIS 120741 (E.D. Mich. July

8, 2020). The Sixth Circuit again denied Petitioner authorization to a file




                                     2
 Case 5:21-cv-11256-JEL-APP ECF No. 3, PageID.42 Filed 06/15/21 Page 3 of 4




a successive habeas petition. See In re Preston, No. 20-1641 (6th Cir. Dec.

8, 2020).

      Petitioner filed his third habeas petition with this Court on

December 14, 2020. The case was again transferred, see Preston v.

Davids, No. 20-13398, 2021 WL 640919 (E.D. Mich. January 14, 2021),

and permission to proceed was again denied. See In re Preston, No. 21-

1071 (6th Cir. May 12, 2021.)

      The present case is Petitioner’s fourth federal habeas petition

challenging his state-court convictions.

II.   DISCUSSION

      As before, the Court does not have jurisdiction to entertain a

successive habeas petition absent authorization from the court of

appeals. See Franklin v. Jenkins, 839 F.3d 465, 473 (6th Cir. 2016) (citing

28 U.S.C. § 2244(b)(3)). An individual seeking to file a successive habeas

petition must first ask the appropriate court of appeals for an order of

authorization to file a successive petition. See 28 U.S.C. § 2244(b)(3)(A);

see also Felker v. Turpin, 518 U.S. 651, 664 (1996). When a habeas

petitioner files a successive petition for habeas corpus relief directly in

the district court without first obtaining authorization under §


                                     3
  Case 5:21-cv-11256-JEL-APP ECF No. 3, PageID.43 Filed 06/15/21 Page 4 of 4




2244(b)(3)(A), the district court must transfer the case to the court of

appeals. See Sims, 111 F.3d at 47; 28 U.S.C. § 1631.

III.   CONCLUSION

       Accordingly, it is ordered that the Clerk shall transfer the petition

to the United States Court of Appeals for the Sixth Circuit.

       IT IS SO ORDERED.

Dated: June 15, 2021                      s/Judith E. Levy
Ann Arbor, Michigan                       JUDITH E. LEVY
                                          United States District Judge


                      CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on June 15, 2021.

                                          s/William Barkholz
                                          Case Manager




                                      4
